Exhibit 10.1

 

PERFORMANCE INCENTIVE STOCK PLAN

 

The CMS Energy Corporation Performance Incentive Stock Plan, first effective
February 3, 1988, is hereby set forth as amended and restated effective June 1,
2014.

 

Article I. Purpose

 

The CMS Energy Corporation Performance Incentive Stock Plan (hereinafter called
the “Plan”) is a Plan to provide incentive compensation to Eligible Persons,
based upon such Eligible Persons’ individual contributions to the long-term
growth and profitability of the Corporation, and in order to encourage such
Eligible Persons to identify with shareholder concerns and their current and
continuing interest in the development and financial success of the Corporation.
Because it is expected that the efforts of Officers, Employees or Directors
selected for participation in the Plan will have a significant impact on the
results of the Corporation’s operations in future years, the Plan is intended to
assist the Corporation in attracting and retaining Officers, Employees or
Directors of superior ability and in motivating their activities on behalf of
the Corporation.

 

Article II. Definitions

 

2.1                               Definitions:  When used in the Plan, the
following words and phrases shall have the following meanings:

 

a.                                      “Affiliate” has the meaning set forth in
Rule 12b-2 under the Exchange Act.

 

b.                                      “Appreciation Value” means the increase
in the value of a Phantom Share awarded to a Participant and as described in
Section 8.1 of the Plan.

 

c.                                       “Award” means the incentive
compensation awarded or granted under this Plan in the form of shares of
Restricted Common Stock, Restricted Common Stock Units, Unrestricted Common
Stock, Stock Options, Stock Appreciation Rights, Phantom Shares and/or
Performance Units.

 

d.                                      “Award Document” means an agreement,
certificate or other type or form of document or documentation approved by the
Committee which sets forth the terms and conditions of an Award. An Award
Document may be written, electronic or other media, including a notation on the
books and records of the Corporation and, unless the Committee requires
otherwise, need not be signed by a representative of the Corporation or a
Participant.

 

e.                                       “Award Period” means the period or
periods of time relating to any Restrictions imposed by the Committee with
respect to Restricted Common Stock or Restricted Common Stock Units awarded
under Article VII of the Plan. Such period of time shall extend for a period of
at least twelve months for Directors (or, if earlier, the period from the date
of award until the next annual meeting of shareholders to occur after the date
of the award) and for a period of at least thirty-six months for Officers and
Employees from and after the date of the award provided that vesting may, in the
discretion of the Committee, occur in full at the end of such period or may
occur in specified installments over such period, and further provided that the
Committee may provide for early vesting upon the death, Disability, Retirement
or termination of service of the award recipient, all as set forth in the Award
Document.

 

f.                                        “Beneficial Owner” has the meaning set
forth in Rule 13d-3 under the Exchange Act.

 

g.                                       “Beneficiary” means the beneficiary or
beneficiaries designated to receive the amount, if any, payable under the Plan
upon the death of a Participant.

 

h.                                      “Board” means the Board of Directors of
CMS Energy Corporation or Consumers Energy Company.

 

i.                                          “Cause” shall have the meaning set
forth in any written agreement between the Participant and the Corporation and,
if not defined, “Cause” means the occurrence of any one or more of the
following:

 

(a)                                 The continued failure by the Participant to
substantially perform his or her duties of employment (other than any such
failure resulting from the Participant’s Disability), after a demand for
substantial

 

1

--------------------------------------------------------------------------------


 

performance is delivered to the Participant that identifies the manner in which
the Committee believes that the Participant has not substantially performed his
or her duties, and the Participant has failed to remedy the situation within a
reasonable period of time specified by the Committee which shall not be less
than 30 days; or

 

(b)                                 The Participant’s (i) indictment for a
felony or (ii) a conviction for a misdemeanor involving fraud, embezzlement,
theft, misappropriation or failure to be truthful; or

 

(c)                                  The Participant’s (i) gross negligence,
(ii) failure or refusal, on request or demand by the Corporation or any
governmental authority, to provide testimony to or cooperate with any
governmental regulatory authority, or any other similar non-cooperation by the
Participant, (iii) willful engaging in misconduct materially or demonstrably
injurious to the business or reputation (by adverse publicity or otherwise) of
the Corporation, monetarily or otherwise, or (iv) violation of a material
provision of the Corporation’s code of conduct and/or code of ethics, including
but not limited to violations of the Corporation’s policies relating to
substance abuse and discrimination.

 

j.                                         “Change in Control” for Participants
who have a written agreement with the Corporation including a change in control
provision, shall have the meaning as specified in such agreement. For other
Participants, the phrase shall have the meaning provided in Attachment A hereto.

 

k.                                      “Code” means the Internal Revenue Code
of 1986, as amended.

 

l.                                          “Committee” means, as and to the
extent specified in Section 3.2 of this Plan, the Compensation and Human
Resources Committee[s] of the Board and/or the Governance and Public
Responsibility Committee[s] of the Board which shall each be comprised in such a
manner intended to comply with the requirements of the New York Stock Exchange
or other applicable stock exchanges, Rule 16b-3 (or any successor rule) under
the Exchange Act and Code Section 162(m), in each case, to the extent
applicable.

 

m.                                  “Common Stock” means the common stock of CMS
Energy Corporation as authorized for issuance in its Articles of Incorporation
at the time of an award or grant under this Plan.

 

n.                                      “Corporation” means CMS Energy
Corporation, its successors and assigns, and each of its subsidiaries, or any of
them individually.

 

o.                                      “Director” means any person who is a
member of the Board.

 

p.                                      “Disability” means a determination by
the insurer or third-party administrator under an individual and/or group
disability policy covering the Participant that the Participant is totally and
permanently disabled as defined in the policy or if there is no such coverage,
then a disability that satisfies the requirements of total and permanent
disability under Code Section 22(e).

 

q.                                      “Eligible Person” means an Officer, an
Employee or Non-Employee Director.

 

r.                                         “Eligible Termination” means a
termination (not involving death, Disability, Retirement or Cause); pursuant to
a notice of termination delivered to the Participant by the Corporation or
pursuant to a request that the Participant submit a resignation as an employee.

 

s.                                        “Employee” means a non-Officer
salaried employee of the Corporation.

 

t.                                         “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

u.                                      “Grant Period” means the period or
periods of time relating to any restrictions imposed by the Committee with
respect to Stock Options or Stock Appreciation Rights granted under Article VI
of the Plan. Such period(s) of time shall extend for a period of at least twelve
months from and after the date of the grant provided that vesting may, in the
discretion of the Committee, occur in full at the end of such period or may
occur in specified installments over such period, and further provided that the
Committee may provide for early vesting upon the death, Disability, Retirement
or termination of service of the award recipient, all as set forth in the Award
Document.

 

2

--------------------------------------------------------------------------------


 

v.                                      “Immediate Family” means a Participant’s
spouse, child, step-child, grandchild, sibling or parent.

 

w.                                    “Incentive Option” means an option to
purchase Common Stock that meets the requirements of the Plan and Code
Section 422, or any successor provision, and which is intended by the Committee
to constitute an Incentive Option.

 

x.                                      “Non-Employee Director” means a member
of the Board who is not currently an employee of the Corporation.

 

y.                                      “Nonqualified Option” means an option to
purchase Common Stock that meets the requirements of the Plan and which is not
an Incentive Option.

 

z.                                       “Officer” means an employee of the
Corporation in salary grade E-3 or higher.

 

aa.                               “Optionee” means any person to whom a Stock
Option or Stock Appreciation Right has been granted or who becomes a holder
under Article VI of the Plan.

 

bb.                               “Participant” means a person to whom an Award
has been made which has not been paid, exercised, forfeited, canceled, expired
or otherwise terminated or satisfied under the Plan.

 

cc.                                 “Performance Criteria” are the factors used
by the Committee (on an absolute or relative basis) to establish goals to track
business measures. To the extent necessary for an award to be qualified
performance-based compensation under Code Section 162(m) and the regulations
thereunder, the Committee shall use one or more of the following business
criteria, which may be based on corporate-wide or subsidiary, division,
operating unit or individual measures: net earnings; operating earnings or
income; earnings growth; net income; cash flow (including operating cash flow,
free cash flow, discounted cash flow return on investment, and cash flow in
excess of cost of capital); earnings per share; earnings per share growth; stock
price; total shareholder return; absolute and/or relative return on common
shareholders equity; return on shareholders equity; return on capital; return on
assets; economic value added (income in excess of cost of capital); independent
customer satisfaction studies or indices; expense reduction; sales; or ratio of
operating expenses to operating revenues. The established Performance Criteria
may be applied on a pre- or post-tax basis and may be adjusted to include or
exclude objectively determinable components of any Performance Criteria,
including, without limitation, special charges such as restructuring or
impairment charges, debt refinancing costs, extraordinary or noncash items,
unusual, nonrecurring or one-time events affecting the Corporation or its
financial statements or changes in law or accounting principles (each an
“Adjustment Event”). In the sole discretion of the Committee, unless such action
would cause an Award to a Code Section 162(m) Employee to fail to qualify as
qualified performance-based compensation under Code Section 162(m), the
Committee may amend or adjust the Performance Criteria or other terms and
conditions of an outstanding Award in recognition of any Adjustment Event.

 

dd.                               “Performance Unit” means a contractual right
granted to a Participant pursuant to Article VIII of the Plan to receive a
designated dollar value equal to the value established by the Committee and
subject to such terms and conditions as are set forth in this Plan and the
applicable Award Document.

 

ee.                                 “Person” shall have the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, including a “group” as provided in Section 13(d) of the Exchange
Act.

 

ff.                                   “Plan Administrator” has the meaning set
forth in Section 3.2 of the Plan.

 

gg.                                 “Phantom Share” means a contractual right
granted to a Participant pursuant to Article VIII of the Plan to receive an
amount equal to the Appreciation Value at such time, and subject to such terms
and conditions as are set forth in this Plan and the applicable Award Document.

 

hh.                               “Restricted Common Stock” means Common Stock
delivered subject to the Restrictions described in Article VII of the Plan.

 

3

--------------------------------------------------------------------------------


 

ii.                                       “Restricted Common Stock Unit” means a
right to receive one share of Common Stock or, in lieu thereof and to the extent
provided in the applicable Award Document, the fair market value of such share
of Common Stock in cash, which shall be subject to the Restrictions described in
Article VII of the Plan.

 

jj.                                     “Restrictions” for purposes of
Article VII of the Plan includes any time-based and/or performance-based
conditions to vesting.

 

kk.                               “Retirement” means retirement of a Participant
from active employment or service with the Corporation on or after age 55.

 

ll.                                       “Shareholder(s)” means the
shareholder(s) of CMS Energy Corporation stock.

 

mm.                       “Stock Appreciation Right” shall mean a right to
receive the appreciation in value of the optioned shares over the option price,
granted pursuant to Article VI of the Plan.

 

nn.                               “Stock Option” means an option to purchase
shares of Common Stock at a specified price, granted pursuant to Article VI of
the Plan, which includes Incentive Options and Non-qualified Options.

 

oo.                               “Unrestricted Common Stock” shall mean Common
Stock which is not subject to Restrictions or Performance Criteria.

 

pp.                               “Valuation Date” means the date or dates
established by the Committee at the time of grant of Phantom Shares, when the
Appreciation Value is determined.

 

Article III. Effective Date, Duration, Scope and Administration of the Plan

 

3.1                               Effective Date:  This restatement of the Plan
shall be effective June 1, 2014, conditioned upon approval of the Shareholders,
and shall continue until May 31, 2024.

 

3.2                               Administration:  The Compensation and Human
Resources Committees shall be the Plan Administrator for Officers and Employees,
including any Award or any Award Document with respect to Officers and
Employees, and the Governance and Public Responsibility Committees shall be the
Plan Administrator for Non-Employee Directors including any Award or any Award
Document with respect to Non-Employee Directors.

 

The Committee shall have full power and authority to construe, interpret and
administer the Plan. All decisions, actions or interpretations of the Committee
shall be final, conclusive and binding upon all parties. If any Participant
objects to any such interpretation or action formally or informally, the
expenses of the Committee and its agents and counsel shall be chargeable against
any amounts otherwise payable under the Plan to or on account of the
Participant.

 

3.3                               Indemnification:  No member of the Committee
shall be personally liable by reason of any contract or other instrument
executed by him or on his behalf in his capacity as a member of the Committee
nor for any mistake of judgment made in good faith, and the Corporation shall
indemnify and hold harmless each member of the Committee and each other Officer,
employee of the Corporation or Director to whom any duty or power relating to
the administration or interpretation of the Plan may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Board) arising out of
any act or omission to act in connection with the Plan, unless arising out of
such person’s own fraud or bad faith. To the extent that any payment or
reimbursement of any liability, cost or other expense of a Committee member or
other person pursuant to this Article III (each, an “indemnitee”) is subject to
the requirements of Code Section 409A, the following conditions shall apply:
(a) the indemnitee shall only be entitled to the payment or reimbursement of
expenses incurred during the indemnitee’s lifetime; (b) the amount of expenses
paid or reimbursed during one taxable year of the indemnitee shall not affect
the amount of expenses eligible for payment or reimbursement in any other
taxable year; (c) any reimbursement of an expense shall be made on or before the
last day of the indemnitee’s taxable year following the taxable year in which
the expense was incurred; and (d) the right to payment or reimbursement of
expenses shall not be subject to liquidation or exchange for another benefit.

 

4

--------------------------------------------------------------------------------


 

Article IV. Participation, Awards and Grants

 

4.1                               Participation:  Each year the Committee shall
designate as Participants in the Plan those Eligible Persons who, in the opinion
of the Committee, have significantly contributed to the Corporation.

 

4.2                               Awards and Grants:  Each year, the Committee
may award shares of Restricted Common Stock and/or Unrestricted Common Stock and
may grant Restricted Common Stock Units, Phantom Shares, Performance Units,
Stock Options and/or Stock Appreciation Rights to each Eligible Person whom it
has designated as a Participant in such year. No Incentive Option will be
granted to an Eligible Person who is not a full or part-time employee of the
Corporation.

 

The Committee, at its sole discretion, may give authorization to the chief
executive officer of the Corporation to award a specified number of shares of
Common Stock and/or grant Restricted Common Stock Units, Phantom Shares,
Performance Units, Stock Options and/or Stock Appreciation Rights to Employees
designated as Participants; provided, however, such authorization shall not be
given with regard to the selection for participation in this Plan of an Officer,
Director or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an award to such an Officer,
Director or other person subject to Section 16 of the Exchange Act.

 

4.3                               Awards and Grants to Foreign Nationals: 
Awards of Common Stock and grants of Stock Options (with or without Stock
Appreciation Rights), Restricted Common Stock Units, Phantom Shares or
Performance Units may be made, without amending the Plan, to Eligible Persons
who are foreign nationals or employed outside the United States or both, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to further the purposes of
the Plan or to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or alternative versions
of the Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of the Plan as in effect for any other
purpose; provided, however, no such supplement or alternative version shall:
(a) increase the number of available shares of Common Stock under Section 5.1 of
the Plan; or (b) increase the limitations contained in Section 5.3 of the Plan;
or (c) increase the individual compensation limit in Section 8.2 of the Plan.

 

Eligible Persons who are subject to United States of America taxes are not
eligible to receive a Stock Option or Stock Appreciation Right that does not
meet the requirements for exemption from Code Section 409A.

 

4.4                               Terms and Conditions:  The Committee may
impose such terms and conditions on each Award, set forth in an Award Document,
as it deems necessary or appropriate, including without limitation the vesting,
the timing and method of payment, the right to earn dividend or dividend
equivalents and termination provisions. Any such Awards either shall be
structured in such a manner as to be exempt from the requirements of Code
Section 409A or shall be structured to meet the requirements of Code
Section 409A. Grants of Stock Options or Stock Appreciation Rights are in all
cases intended to meet the requirements for exemption from Code Section 409A.
Awards shall be made in accordance with applicable legal requirements of federal
and state securities laws, and in making determinations of legal requirements
the Committee may rely on an opinion of counsel for the Corporation.

 

4.5                               Deferral of Payment:  The provisions of this
Plan regarding payment of Awards shall be subject to and interpreted in
accordance with, in all respects, the deferral elections, if any, that are made
from time to time by a Participant who is salary grade 19 or above and in
accordance with the Award Document. The Committee may at its discretion impose
mandatory deferral for an Officer or Director to comply with stock ownership
requirements outside of this Plan. However, no such deferral election shall be
made to the extent that the deferral would cause adverse consequences under Code
Section 409A, and to the extent that an Award is subject to Code Section 409A
and such deferral causes an Award to be paid on account of a separation from
service thereunder, payment shall be delayed to the extent required by Code
Section 409A(a)(2)(B)(i).

 

4.6                               Dividends and Dividend Equivalents for Awards
with Performance Criteria:  Dividend equivalents with respect to shares subject
to performance-based vesting conditions shall be subject to the same vesting
conditions as the underlying shares. Payment of dividends and dividend
equivalent rights, as prescribed in the Award Document, may occur only upon the
achievement of Performance Criteria and payment is not permitted during the
performance period.

 

5

--------------------------------------------------------------------------------


 

Article V. Shares Reserved Under the Plan

 

5.1                               Shares Reserved:  There is hereby reserved for
award under this Plan 6.5 million whole shares of Common Stock. All shares
available under the Plan may be granted as Incentive Options. To the extent
permitted by law or the rules and regulations of any stock exchange on which the
Common Stock is listed, shares of Common Stock with respect to which payment or
exercise is in cash may thereafter again be awarded or made subject to grant
under the Plan. Shares of Common Stock which are not issued by reason of
expiration, cancellation, termination or forfeiture under the terms of the Award
Document and the Plan are permitted to again be awarded or made subject to grant
under the Plan. The number of shares made available for option and sale under
Article VI of the Plan plus the number of shares awarded under Article VII of
the Plan plus the number of shares granted or purchased under Article VIII of
the Plan will not exceed, at any time, the number of shares of Common Stock
reserved pursuant to this Article V.

 

For purposes of determining the number of shares that remain available for
issuance under this Plan, (i) the number of shares of Common Stock that are
tendered by a Participant or withheld by the Corporation to pay the exercise
price of a Stock Option or to satisfy the Participant’s tax withholding
obligations in connection with the exercise or settlement of an Award and
(ii) the number of shares of Common Stock covered by a stock-settled Stock
Appreciation Right to the extent exercised, shall be deemed to have been
released or delivered for purposes of determining the maximum number of shares
of Common Stock available under the terms of this Plan and will not be available
for new grants or awards.

 

5.2                               Adjustments.  In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation—Stock Compensation)
that causes the per share value of shares of Common Stock to change, such as a
stock dividend, stock split, spinoff, rights offering or recapitalization
through an extraordinary dividend, the number and class of securities available
under this Plan, the terms of each outstanding Stock Option and Stock
Appreciation Right (including the number and class of securities subject to each
outstanding Stock Option or Stock Appreciation Right and the purchase price or
base price per share), the terms of each outstanding Restricted Common Stock
Award and Restricted Common Stock Unit Award (including the number and class of
securities subject thereto), the terms of each outstanding Phantom Share Award
and Performance Unit Award (including the number and class of securities subject
thereto), the maximum number of securities with respect to which Awards may be
granted during any calendar year under Section 5.3 to any one grantee, shall be
appropriately adjusted by the Committees. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Corporation, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
Participants. In either case, the decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. Any such adjustment with
respect to each Stock Option or Stock Appreciation Right shall be consistent
with the requirements applicable to exempt stock rights under Code Section 409A
and applicable regulations. Any adjustment with respect to Incentive Options
shall also conform to the requirements of Code Section 422.

 

5.3                               Limits:  The maximum shares awarded or granted
for any one Officer or Employee for any one calendar year under this Plan,
excluding any Performance Units granted under Section 8.2, will not exceed
500,000 shares of Common Stock in the aggregate. The limits applicable to
Performance Units are set forth in Section 8.2. The maximum shares awarded or
granted for any one Non-Employee Director for any one calendar year under this
Plan, excluding any Performance Units granted under Section 8.2, will not exceed
the lesser of 10,000 shares of Common Stock or a value of $250,000 in the
aggregate. Not more than 10% of the total shares reserved for grant or award
under this Plan shall be granted or awarded to Non-Employee Directors.

 

5.4                               Tax Withholding Payments:  Each vesting and
payment of Common Stock under the Plan shall be made subject to applicable
federal, state and local tax withholding requirements. For this purpose, the
Committee may provide for the withholding of shares of Common Stock or allow a
Participant to pay to the Corporation funds sufficient to satisfy such
withholding requirements. Each vesting and payment under Article VIII shall be
made subject to such federal, state and local tax withholding requirements as
apply on the relevant date. For this purpose, if a payout is made under
Section 8.2 of the Plan in Common Stock, the Committee may provide for the
withholding of shares of Common Stock or allow a Participant to pay to the
Corporation funds sufficient to satisfy such withholding requirements.

 

6

--------------------------------------------------------------------------------


 

If upon the exercise of a Nonqualified Option and/or a Stock Appreciation Right
or as a result of a disqualifying disposition (within the meaning of Code
Sections 422 and 424) of shares acquired upon exercise of an Incentive Option,
there shall be payable by the Corporation any amount for income tax withholding,
either the Corporation shall appropriately reduce the amount of stock or cash to
be paid to the Optionee or the Optionee shall pay such amount to the Corporation
to reimburse it for such income tax withholding.

 

At no point shall the amount paid by the Corporation for such federal, state
and/or local tax withholding be in excess of the minimum applicable statutory
limits.

 

Article VI. Stock Options and Stock Appreciation Rights

 

6.1                               Options:  The Committee may from time to time
authorize a grant of Stock Options, which may consist in whole or in part of
authorized and unissued Common Stock. Exercises of grants of Stock Options are
restricted by the Grant Period.

 

6.2                               Optionees:  The Committee shall determine and
designate from time to time, in its sole discretion, those Eligible Persons to
whom Stock Options and Stock Appreciation Rights are to be granted and who
thereby become Optionees under the Plan.

 

6.3                               Allotment of Shares:  The Committee shall
determine and fix the number of shares of Common Stock subject to options to be
offered to each Optionee.

 

6.4                               Option Price:  The Committee shall establish
the option price at the time any Stock Option is granted at not less than 100%
of the fair market value of the Common Stock on the date on which such option is
granted; provided, however, that with respect to an Incentive Option granted to
an employee who at the time of the grant owns (after applying the attribution
rules of Code Section 425(d)) more than 10% of the total combined voting power
of the Corporation (or any parent or subsidiary corporation within the meaning
of Code Section 422), the option price shall not be less than 110% of the fair
market value of the Common Stock subject to the Incentive Option on the date
such Incentive Option is granted. Other than as contemplated in Section 5.2, in
no event shall Stock Options previously granted under this Plan be re- priced by
reducing the exercise price thereof, nor shall Stock Options previously granted
under this Plan be canceled and replaced by a subsequent re-grant under this
Plan of Stock Options having an exercise price lower than the Stock Options so
canceled.

 

6.5                               Stock Appreciation Rights:  At the sole
discretion of the Committee, any Stock Option granted under this Plan may, at
the time of such grant, include a Stock Appreciation Right. A Stock Appreciation
Right shall pertain to, and be granted only in conjunction with, a related
underlying Stock Option, and shall be exercisable only at the time and to the
extent the related underlying Stock Option is exercisable and only if the fair
market value of the Common Stock exceeds the Stock Option price in the related
underlying Stock Option. An Optionee who is granted a Stock Appreciation Right
may elect to surrender the related underlying Stock Option with respect to all
or part of the number of shares subject to the related underlying Stock Option
and exercise in lieu thereof the Stock Appreciation Right with respect to the
number of shares as to which the Stock Option is surrendered.

 

The exercise of the underlying Stock Option shall terminate the related Stock
Appreciation Right to the extent of the number of shares purchased upon exercise
of the underlying Stock Option. The exercise of a Stock Appreciation Right shall
terminate the related underlying Stock Option to the extent of the number of
shares with respect to which the Stock Appreciation Right is exercised. Upon
exercise of a Stock Appreciation Right, an Optionee shall be entitled to
receive, without payment to the Corporation (except for applicable withholding
taxes), an amount equal to the excess of (i) the then aggregate fair market
value of the number of shares with respect to which the Optionee exercises the
Stock Appreciation Right, over (ii) the aggregate Stock Option price per share
for such number of shares. Such amount may be paid by the Corporation, in cash,
Common Stock or any combination thereof.

 

Notwithstanding the above, the Committee may grant Stock Appreciation Rights
that are not in conjunction with a related underlying Stock Option. The basis
used in determining any increase in the value of the Common Stock under such
Stock Appreciation Right shall be not less than 100% of the fair market value of
the Common Stock on the date of grant. To the extent, if any, that the Committee
elects to grant such Stock Appreciation Rights, then such Stock Appreciation
Rights shall in all respects be intended to be exempt from Code Section 409A.
Other than as contemplated in Section 5.2, in no event shall Stock Appreciation
Rights previously granted under this Plan be re-priced by reducing the exercise
price thereof, nor shall Stock Appreciation Rights previously granted under this
Plan be canceled and replaced by a subsequent re-grant under this Plan of Stock
Appreciation Rights having an exercise price lower than the Stock Appreciation
Rights so canceled.

 

7

--------------------------------------------------------------------------------


 

6.6                               Granting and Exercise of Stock Options and
Stock Appreciation Rights:  Each Stock Option and Stock Appreciation Right
granted hereunder shall be exercisable at any such time or times or in any such
installments as may be determined by the Committee at the time of the grant.
However, the aggregate fair market value of shares underlying Incentive Options
(determined as of the date of option grant) that become exercisable for the
first time by any Optionee during any calendar year may not exceed $100,000 (or
such other amount as may be reflected in the limits imposed from time to time by
Code Section 422(d) or any successor provision). This limitation shall be
applied by taking Stock Options into account in the order in which they were
granted and, to the extent a Stock Option exceeds this limitation; it shall be
treated as a Nonqualified Option and not as an Incentive Option.

 

6.7                               Payment of Stock Option Price:  Notice of
exercise of a Stock Option must be accompanied by payment in full of the
exercise price for all shares so purchased. Payment shall be made by the
Optionee either in cash or in Common Stock, including but not limited to
(i) check, (ii) tendering (either actually or by attestation) shares owned by a
Participant or directing the Corporation to withhold shares in each case, having
a fair market value at the date of exercise equal to such exercise price,
(iii) a third-party exercise procedure, including the use of broker-assisted
cashless exercise or (iv) a combination of the foregoing. No Optionee shall have
any of the rights of a Shareholder under any such Stock Option until the actual
issuance of shares to said Optionee, and prior to such issuance no adjustment
shall be made for dividends, distributions or other rights in respect of such
shares, except as provided in Section 5.2 of the Plan.

 

6.8                               Term of Stock Options and Stock Appreciation
Rights:  If not sooner terminated, each Stock Option and Stock Appreciation
Right granted hereunder shall expire not more than ten years from the date of
the granting thereof; provided, that with respect to an Incentive Option and a
related Stock Appreciation Right granted to an Optionee who, at the time of the
grant, owns (after applying the attribution rules of Code Section 425(d)) more
than 10% of the total combined voting power of all classes of stock of the
Corporation (or any parent or subsidiary corporation within the meaning of Code
Section 422), such Incentive Option and Stock Appreciation Right shall expire
not more than five years after the date of granting thereof.

 

6.9                               Restrictions on Sale of Shares:  If, at the
time of exercise of any Stock Option or Stock Appreciation Right granted
hereunder, the Corporation is precluded by any legal, regulatory or contractual
restriction from selling and/or delivering shares pursuant to the terms of such
Stock Option or Stock Appreciation Right, the sale and delivery of the shares
may be delayed until the restrictions are resolved and only cash may be paid
upon exercise of the Stock Appreciation Right. At any time during such delay,
the Committee, in its sole discretion, may permit the Optionee to revoke a Stock
Option exercise, in which event any corresponding Stock Appreciation Right shall
be reinstated. This provision shall be interpreted in such a manner as to
preserve the exemption of the Stock Option or Stock Appreciation Right from Code
Section 409A.

 

Article VII. Restricted Common Stock, Restricted Common Stock Units and
Unrestricted Common Stock

 

7.1                               Awards:  Subject to the terms of this Plan,
the Committee may from time to time award Restricted Common Stock, Restricted
Common Stock Units or Unrestricted Common Stock to any Eligible Person it has
designated as a Participant and in accordance with such rules as the Committee
may prescribe. The Committee may also award Restricted Common Stock or
Restricted Common Stock Units conditioned on the attainment of a performance
goal measured by Performance Criteria as determined by the Committee and set
forth in the Award Document and subject to such other restrictions as the
Committee deems advisable.

 

7.2                               Terms of Restricted Common Stock Awards:

 

a.                                      Stock Awarded:  Whenever shares of
Restricted Common Stock are awarded to a Participant, such shares shall be
outstanding, and the Award Document shall bear language stating that the shares
have been issued subject to the restrictions set forth in the Plan and the Award
Document. All shares of Restricted Common Stock awarded under the Plan shall be
deposited for the benefit of the Participant with the Secretary of the
Corporation as custodian until such time as the shares are vested and
transferable.

 

b.                                      Voting Rights:  A Participant who is
awarded shares of Restricted Common Stock under the Plan shall have full voting
rights on such shares, whether or not the shares are vested or transferable.

 

c.                                       Dividend Rights:  Shares of Restricted
Common Stock awarded to a Participant under the Plan, whether or not vested or
transferable, may have full dividend rights as determined by the Committee and
set forth in the Award Document. If shares of Common Stock or other securities
are issued as a result of a merger,

 

8

--------------------------------------------------------------------------------


 

consolidation or similar event, such shares shall be issued in the same manner,
and subject to the same deposit requirements, vesting provisions and
transferability restrictions as the shares of Restricted Common Stock which have
been awarded.

 

d.                                      Vesting:  If a Participant has received
an Award of Restricted Common Stock pursuant to the provisions of the Plan,
(i) is employed by the Corporation or remains a Non-Employee Director at the end
of the Award Period and (ii) for shares with performance-based restrictions, the
performance goals have been met, then the Participant shall vest at the end of
the Award Period in the shares of Common Stock awarded to the Participant for
that Award Period, in each case, to the extent provided in the applicable Award
Document.

 

e.                                       Forfeiture:  A forfeiture of shares of
Restricted Common Stock pursuant to the terms of the Award Document and the Plan
shall affect a complete forfeiture of voting rights, dividend rights and all
other rights relating to the Award as of the date of forfeiture.

 

7.3                               Terms of Restricted Common Stock Unit Awards:

 

a.                                      Number of Shares and Other Terms:  The
number of shares of Common Stock subject to a Restricted Common Stock Unit Award
and the Award Period and performance-based restrictions (if any) applicable to a
Restricted Common Stock Unit Award shall be determined by the Committee.

 

b.                                      Vesting:  If a Participant has received
an Award of Restricted Common Stock Units pursuant to the provisions of the
Plan, (i) is employed by the Corporation or remains a Non-Employee Director at
the end of the Award Period and (ii) for Restricted Common Stock Units subject
to performance-based vesting restrictions, the performance goals have been met,
then the Participant shall vest at the end of the Award Period in the Award, in
each case, to the extent provided in the applicable Award Document.

 

c.                                       Settlement of Vested Restricted Common
Stock Unit Awards:  The Award Document relating to a Restricted Common Stock
Unit Award shall specify (i) whether such Award may be settled in shares of
Common Stock or cash or a combination thereof and (ii) whether the Participant
shall be entitled to receive, on a current or deferred basis, dividend
equivalents, and, if determined by the Committee, interest on, or the deemed
reinvestment of, any deferred dividend equivalents, with respect to the number
of shares of Common Stock subject to such Award. Any dividend equivalents with
respect to Restricted Common Stock Units that are subject to performance-based
restrictions shall be subject to the same Restrictions as such Restricted Common
Stock Units. Prior to the settlement of a Restricted Common Stock Unit Award,
the Participant shall have no rights as a shareholder of the Corporation with
respect to the shares of Common Stock subject to such Award.

 

d.                                      Forfeiture:  A forfeiture of a
Restricted Common Stock Unit Award pursuant to the terms of the Award Document
and the Plan shall affect a complete forfeiture of all rights relating to the
Award as of the date of forfeiture.

 

7.4                               Terms of Unrestricted Common Stock Awards. 
The number of shares of Common Stock subject to an Unrestricted Common Stock
Award shall be determined by the Committee. Unrestricted Common Stock Awards
shall not be subject to any Restrictions or Performance Criteria; provided,
however, Unrestricted Common Stock Awards shall not be granted to Officers. Upon
the grant of an Unrestricted Common Stock Award, subject to the Company’s right
to require payment of any taxes in accordance with Section 5.4, shares shall be
transferred to the holder in book entry form.

 

7.5                               Transferability of Restricted Common Stock and
Restricted Common Stock Units:  Shares subject to a Restricted Common Stock
Award or Restricted Common Stock Unit Award granted to a Participant will become
freely transferable by the Participant only at the end of the Award Period
established with respect to such Award.

 

9

--------------------------------------------------------------------------------


 

Article VIII. Phantom Shares and Performance Units.

 

8.1                               Phantom Shares:

 

a.                                      Grants of Phantom Shares:  The Committee
may from time to time grant Phantom Shares, the value of which is determined by
reference to a share of Common Stock on terms and conditions as the Committee,
in its sole discretion, may from time to time determine. Each grant of Phantom
Shares shall specify the number of Phantom Shares granted, the initial value of
such Phantom Shares which shall not be less than 100% of the fair market value
of the Common Stock as of the date of grant, the Valuation Dates, the number of
Phantom Shares whose Appreciation Value shall be determined on each such
Valuation Date, any applicable vesting schedule for such Phantom Shares, and any
applicable limitation on payment for such Phantom Shares. In the event of any
adjustments as described in Section 5.2 of the Plan, any outstanding Phantom
Shares shall be also subject to the same adjustment as provided for in
Section 5.2 of the Plan.

 

b.                                      Appreciation Value:

 

(i)                                     Valuation Dates; Measurement of
Appreciation Value:  The Committee shall provide for one or more Valuation Dates
on which the Appreciation Value of the Phantom Shares granted shall be measured
and fixed, and shall designate the number of such Phantom Shares whose
Appreciation Value is to be calculated on each such Valuation Date.

 

(ii)                                  Payment of Appreciation Value:  Except as
otherwise provided in this Section 8.1, the Appreciation Value of a Phantom
Share shall be paid to a Participant in cash in a lump sum as soon as
practicable following the Valuation Date applicable to such Phantom Share. The
Committee may in its sole discretion, establish and set forth a maximum dollar
amount payable under the Plan for each Phantom Share granted.

 

8.2                               Performance Units:  The Committee may, in its
sole discretion, grant Performance Units to Eligible Persons. Each Performance
Unit will have an initial value that is established by the Committee at the time
of grant and credited to a bookkeeping account established for the Participant,
but no Participant shall be granted Performance Units during any one calendar
year that will provide for payment in excess of $2.5 million. The Committee will
set performance periods and objectives and other terms and conditions of the
grant based upon Performance Criteria as determined by the Committee that,
depending upon the extent to which they are met, will determine the value of
Performance Units that will be paid out to the Participant. The Committee may
pay earned Performance Units in cash, Common Stock or a combination thereof.

 

Article IX. Amendment, Duration and Termination of the Plan

 

9.1                               Duration of Plan:  No grants or awards may be
made under this Plan after May 31, 2024. Any Award effective on or prior to
May 31, 2024 will continue to vest and otherwise be effective after the
expiration of this Plan in accordance with the terms and conditions of this Plan
as well as any requirements set forth in the Award Document relative to such
Award.

 

9.2                               Right To Amend, Suspend or Terminate Plan: 
Except as provided in Section 9.5 below, the Board reserves the right at any
time to amend, suspend or terminate the Plan in whole or in part and for any
reason and without the consent of any Participant or Beneficiary; provided, that
no such amendment shall:

 

a.                                      Change the Stock Option price or
adversely affect any Stock Option or Stock Appreciation Right outstanding under
the Plan on the effective date of such amendment or termination, or

 

b.                                      Adversely affect any Award then in
effect or rights to receive any amount to which Participants or Beneficiaries
have become entitled prior to such amendment, or

 

c.                                       Unless approved by the Shareholders,
increase the aggregate number of shares of Common Stock reserved for award or
grant under Section 5.1 of the Plan, change the group of Eligible Persons under
the Plan or increase the compensation limits of Section 5.3 and 8.2 of the Plan.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding anything contained in this Plan or any Award Document to the
contrary, the Corporation shall have the unilateral right to amend this Plan and
the Awards and Award Documents thereunder at any time to the extent deemed
necessary or advisable by the Corporation to ensure compliance with, or
exemption from, the requirements of Section 409A.

 

9.3                               Periodic Review of Plan:  In order to assure
the continued realization of the purposes of the Plan, the Committee shall
periodically review the Plan, and the Committee may suggest amendments to the
Board as it may deem appropriate.

 

9.4                               Amendments May Be Retroactive:  Subject to
Section 9.1 and 9.2 above, any amendment, modification, suspension or
termination of any provisions of the Plan may be made retroactively.

 

9.5                               Change in Control Under an Agreement: 
Notwithstanding any other provisions in the Plan, in the event of a Change in
Control and a qualifying termination as defined under any written employment
contract or agreement between the Corporation and an Officer, Awards granted
under this Plan shall vest to the extent, if any, provided for in the written
employment agreement or contract or in such separate contractual arrangement
relating to such an award or grant as may exist from time to time.

 

9.6                               Change in Control Without an Agreement: 
Except as otherwise may be provided by the Committee, in the event of a Change
in Control and an Eligible Termination, a Participant not covered by a written
employment contract or agreement containing a change in control provision will
have any portion of an Award awarded or granted under this Plan subject to time
based only restrictions vest fully and subject to a performance-based
restriction vest on a pro rata basis to the change in control date using the
target number of shares as the basis for the pro ration.

 

9.7                               Compliance With Section 409A:  Notwithstanding
anything in Section 9.5 or 9.6, or in any individual agreement to the contrary,
to the extent required for compliance with Code Section 409A, if applicable, an
award granted under this Plan shall not be paid or settled on an accelerated
basis solely as a result of a Change in Control unless such Change in Control is
a “change in control event”, as defined for purposes of Code Section 409A.

 

Article X. General Provisions

 

10.1                        Rights to Continued Employment, Award or Option: 
Nothing contained in the Plan or in any Award under this Plan shall give any
employee the right to be retained in the employment of the Corporation or affect
the right of the Corporation to terminate the employee’s employment at any time.
The adoption of the Plan shall not constitute a contract between the Corporation
and any employee. No Eligible Person who is an employee shall receive any right
to be granted an option, right or award hereunder nor shall any such option,
right or award be considered as compensation under any employee benefit plan of
the Corporation.

 

10.2                        Nontransferability:  No Award shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Corporation or, to the extent
expressly permitted in the Award Document relating to such Award, to the
holder’s Immediate Family members, a trust or entity established by the holder
for estate planning purposes or a charitable organization designated by the
holder, in each case, without consideration. Except to the extent permitted by
the foregoing sentence or the Award Document relating to an Award, each Award
may be exercised or settled during the holder’s lifetime only by the holder or
the holder’s legal representative or similar person. Except as permitted by the
second preceding sentence, no Award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any Award, such Award and all rights thereunder shall
immediately become null and void.

 

10.3                        Clawback:

 

a.                                      If, due to a restatement of CMS Energy
Corporation’s or an Affiliate’s publicly disclosed financial statements or
otherwise, an Eligible Person is subject to an obligation to make a repayment or
return of benefits to CMS Energy Corporation or an Affiliate pursuant to a
clawback provision contained in this Plan, a supplemental executive retirement
plan, a bonus plan, or any other benefit plan (a “benefit plan clawback
provision”) of the Corporation, the Board or Committee may determine that it
shall be a precondition to the vesting of any unvested Award of the Eligible
Person under this Plan, that the Eligible Person fully repay or return to the
Corporation any amounts owing under such benefit plan clawback

 

11

--------------------------------------------------------------------------------


 

provision taking into account the requirements of Code Section 409A, to the
extent applicable. Any and all Awards under this Plan are further subject to
(i) any provision of law which may require the Eligible Person to forfeit or
return any benefits provided hereunder, in the event of a restatement of the CMS
Energy Corporation’s or an Affiliate’s publicly disclosed accounting statements
or other illegal act, whether required by Section 304 of the Sarbanes-Oxley Act
of 2002, federal securities law (including any rule or regulation promulgated by
the Securities and Exchange Commission), any state law, or any rule or
regulation promulgated by the applicable listing exchange or system on which CMS
Energy Corporation or Consumers Energy Company lists its traded securities or
(ii) any clawback policy of the Corporation, as it may exist from time to time.

 

b.                                      To the degree any benefits hereunder are
not otherwise forfeitable pursuant to the preceding sentences of this
Section 10.3, the Board or Committee may require the Eligible Person to return
to the Corporation any amounts granted, awarded or paid under this Plan, or may
determine that all or any portion of an Award shall not vest, if:

 

(1)                                 the award or grant of such compensation or
the vesting of such compensation, or profit realized on the exercise or sale of
securities obtained pursuant to the Plan, was predicated upon achieving certain
financial results which were subsequently the subject of a substantial
accounting restatement of the Corporation’s financial statements filed under the
securities laws (a “financial restatement”),

 

(2)                                 a lower Award, a lower vesting result, or a
lower profit on the exercise or sale of securities obtained pursuant to the Plan
(“reduced financial results”), would have occurred based upon the financial
restatement, and

 

(3)                                 in the reasonable opinion of the Board or
the Committee, the circumstances of the financial restatement justify such a
modification of the Award or its vesting. Such circumstances may include, but
are not limited to, whether the financial restatement was caused by misconduct,
whether the financial restatement affected more than one period and the reduced
financial results in one period were offset by increased financial results in
another period, the timing of the financial restatement or any required
repayment, and other relevant factors.

 

Unless otherwise required by law, the provisions of this Subsection 10.3b.
relating to the return of previously vested Plan benefits shall not apply unless
a claim is made therefore by the Corporation within three years of the vesting
of such benefits.

 

c.                                       The Committee shall also have the sole
discretion to require a clawback in the event of a mistake or accounting error
in the calculation of a benefit or an Award that results in a benefit to an
Eligible Person to which he/she was not otherwise entitled. The rights set forth
in this Plan concerning the right of the Corporation to a clawback are in
addition to any other rights to recovery or damages available at law or equity
and are not a limitation of such rights. Any Award will be subject to the
Corporation’s clawback policy, as may be modified from time to time in
conformance with securities laws, rules and regulations.

 

10.4                        Governing Law:  The provisions of this Plan and all
rights thereunder shall be governed by and construed in accordance with the laws
of the State of Michigan.

 

12

--------------------------------------------------------------------------------


 

Attachment A

 

“Change in Control” means a change in control of CMS Energy Corporation, and
shall be deemed to have occurred upon the first to occur of any of the following
events:

 

(a)                                 Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of CMS Energy Corporation (not
including in the securities beneficially owned by such Person any securities
acquired directly from CMS Energy Corporation or its Affiliates) representing
thirty percent (30%) or more of the combined voting power for the election of
directors of CMS Energy Corporation’s then outstanding equity securities with
the power under ordinary circumstances to vote for the election of directors,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (c) below; or

 

(b)                                 The following individuals cease for any
reason to constitute a majority of directors then serving: individuals who, on
the effective date of the Plan (here after called the “Effective Date”),
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of CMS Energy Corporation) whose appointment or election
by the Board or nomination for election by CMS Energy Corporation’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(c)                                  The consummation of a merger or
consolidation of CMS Energy Corporation or any direct or indirect subsidiary of
CMS Energy Corporation with any other corporation or other entity, other than:
(i) any such merger or consolidation which involves either CMS Energy
Corporation or any such subsidiary and would result in the voting securities of
CMS Energy Corporation outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of CMS Energy Corporation or its Affiliates, at least
fifty one percent (51%) of the combined voting power of the voting securities of
CMS Energy Corporation or the surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of CMS Energy Corporation, the entity
surviving such merger or consolidation or, if CMS Energy Corporation or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or (ii) a merger or consolidation effected to implement a recapitalization of
CMS Energy Corporation (or similar transaction) in which no Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of CMS Energy
Corporation (not including in the securities beneficially owned by such Person
any securities acquired directly from CMS Energy Corporation or its Affiliates)
representing thirty percent (30%) or more of the combined voting power of CMS
Energy Corporation’s then outstanding securities; or

 

(d)                                 Either (1) the stockholders of CMS Energy
Corporation approve a plan of complete liquidation or dissolution of CMS Energy
Corporation and such plan is consummated, or (2) there is consummated an
agreement for the sale, transfer or disposition by CMS Energy Corporation of all
or substantially all of CMS Energy Corporation’s assets (or any transaction
having a similar effect). For purposes of clause (d)(2), (i) the sale, transfer
or disposition of a majority of the shares of common stock of Consumers Energy
Company shall constitute a sale, transfer or disposition of substantially all of
the assets of CMS Energy Corporation and (ii) the sale, transfer or disposition
of subsidiaries or affiliates of CMS Energy Corporation, singly or in
combinations, or their assets, only qualifies as a Change in Control if it
satisfies the substantiality test contained in that clause and the Board of CMS
Energy Corporation’s determination in that regard is final. In addition, for
purposes of clause (d)(2), the sale, transfer or disposition of assets has to be
in a transaction or series of transactions closing within six (6) months after
the closing of the first transaction in the series, other than with an entity in
which at least fifty-one 51% of the combined voting power of the voting
securities is owned by stockholders of CMS Energy Corporation in substantially
the same proportions as their ownership of CMS Energy Corporation immediately
prior to such transaction or transactions and immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are
sold, transferred or disposed or, if such entity is a subsidiary, the ultimate
parent thereof.

 

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six (6) months
after the closing of the first transaction in the series immediately following
which the record holders of the common stock of CMS Energy Corporation
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

 

13

--------------------------------------------------------------------------------